Citation Nr: 0844796	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  04-42 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the residuals of an 
inservice head injury, to include headaches.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel

INTRODUCTION

The veteran served on active duty from July 1960 to August 
1963.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, in which service connection was denied 
for the residuals of an inservice head injury.

The veteran testified before the undersigned Veterans Law 
Judge in January 2006.  A transcript of the hearing is 
associated with the claims file.

This case was remanded in May 2006 and in April 2008 for 
further development.  


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the diagnosed headaches, claimed as residuals of an in-
service head injury, are the result of active service.


CONCLUSION OF LAW

The criteria for service connection for the residuals of a 
head injury, to include headaches, have not been met. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2003.

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In any event, such notice was provided in a May 
2006 letter.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board, which he did 
do in January 2006.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
II.  Service Connection

The veteran seeks entitlement to service connection for the 
residuals of head injury, including headaches. In January 
2006, the veteran testified before the undersigned Veterans' 
Law Judge that he was treated in service for headaches, and 
that he believed that his current headache condition was 
related to his active service.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service medical records show complaints of and treatment for 
headaches associated with lumbosacral strain and nausea, 
viral infection and sore throat; and headaches associated 
with stomach upset and dizziness that the physician noted 
occurred with tension.  These records also show that the 
veteran reported two injuries.  In one entry, the record 
shows the veteran slipped on a wet floor in a bar and fell, 
striking his ear on a bar stool.  On examination, a one-inch 
laceration was found behind the base of his left ear.  He was 
sutured and returned to duty.  In another entry, the record 
shows the veteran reported for treatment and was observed to 
have a one-inch laceration to his right forehead.  No details 
about how the veteran was injured were reported.  Report of 
medical examination at discharge from active service reflect 
no complaints or findings of any defects, abnormalities, 
diagnoses, or other findings concerning the head, face, and 
neck, or any neurological or other pathology with reference 
to any head injury.

An August 1964 letter shows that the veteran reported 
significant injury, illness or disease occurring over the 
last 12 months.  The letter requested that the veteran 
provide additional information or report for examination, but 
there is nothing further of record to show the nature of such 
injury, illness or disease, or that the veteran responded.

VA examinations conducted in May 1971, May 1976, August 1978 
and July 1979 and private records dated in 1979 show no 
complaints or findings of headaches or other residuals of 
head injury.

VA and private treatment records show complaints of and 
treatment for headaches, including associated with sinusitis.

VA examination conducted in April 2003 revealed a diagnosis 
of memory and cognitive problems secondary to cerebrovascular 
disease, which the examiner opined was the result of 
longstanding diabetes.  The examiner specifically opined that 
there was no evidence to show that these manifestations were 
the residuals of a head injury sustained during active 
service.

This case was remanded in May 2006 and April 2008 to 
determine the nature and etiology of the veteran's claimed 
head injury residuals.  

VA examination was conducted in January 2007, at which time 
the veteran was diagnosed with a headache disorder.  The 
examiner opined that the veteran's current headache condition 
was not the result of his active service.  The examiner 
explained that service medical records showed no obvious head 
injury that would have caused headaches during active 
service, and that the several instances of headaches revealed 
in the service medical records were attributed to tension, 
stress, sinus infections, and respiratory infections.  The 
examiner based his opinion on his review of the claims file 
and examination of the veteran.
In the April 2008 remand, the Board asked the examiner to 
specifically discuss the reported in-service injuries.

In an August 2008 records review, the examiner stated he had 
carefully reviewed the claims file, as well as the previous 
VA examination report.  The examiner observed that the 
service medical records documented no head injury.  The 
examiner specifically opined that the injury the veteran 
sustained when he struck his left ear on a bar stool was 
unlikely to have caused the currently diagnosed headaches 
because it was not a significant enough injury.  A laceration 
to the left ear would not cause recurring headaches, and 
there was no history of loss of consciousness.

The examiners' medical opinions are probative because the 
examiners reviewed the claims file, to include the service 
medical records, previous VA examinations, and VA and private 
treatment records including clinical findings.  Moreover, 
these opinions corroborate the previous, April 2003, VA 
opinion.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Where as here, the determinative issue involves a medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim. The veteran is not 
competent to offer an opinion as to a medical diagnosis or to 
causation, consequently his statements to the extent that he 
suffers from the residuals of inservice head injury, 
including his claimed headaches, cannot constitute medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The preponderance of the evidence is against the claim for 
service connection for the residuals of inservice head 
injury.  The benefit-of-the-doubt standard of proof does not 
apply; and service connection is not warranted.





ORDER

Service connection for the residuals of inservice head 
injury, including headaches, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


